                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



ROBERT WOODROFFE,                                 Case No. 2:15-cv-2390-SB

               Plaintiff,                         ORDER

       v.

JILL CURTIS, et al.,

               Defendants.

Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie F. Beckerman issued Findings and

Recommendation in this case on September 28, 2018. ECF 139. Magistrate Judge Beckerman

recommended that this Court grant the State Defendants’ Motion for Summary Judgment

(ECF 91), grant Defendant King’s Motion to Dismiss (ECF 41), deny Woodroffe's Motion for

Summary Judgment Against Robert H. King Jr. (ECF 127), deny as moot Defendant King's

Motions to Dismiss (ECF 42, 48, 49, and 55), deny as moot Defendant Jorden and Defendant

Green's Motion for Judgment on the Pleadings (ECF 54), deny King's Motion to Declare Plaintiff

a Vexatious Litigant (ECF 56) and Motion to Revoke Plaintiff's Waiver of Fees (ECF 57), and

enter judgment for the State Defendants and Defendant King on all remaining claims. No party

has filed objections.

PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Beckerman’s Findings and Recommendation for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Magistrate Judge Beckerman’s Findings and Recommendation, ECF 139. This Court GRANTS

the State Defendants’ Motion for Summary Judgment (ECF 91), GRANTS Defendant King’s

Motion to Dismiss (ECF 41), DENIES Woodroffe's Motion for Summary Judgment Against

Robert H. King Jr. (ECF 127), DENIES AS MOOT Defendant King's Motions to Dismiss



PAGE 2 – ORDER
(ECF 42, 48, 49, and 55), DENIES AS MOOT Defendant Jorden and Defendant Green's Motion

for Judgment on the Pleadings (ECF 54), DENIES King's Motion to Declare Plaintiff a

Vexatious Litigant (ECF 56) and Motion to Revoke Plaintiff's Waiver of Fees (ECF 57), and

enters judgment for the State Defendants and Defendant King on all remaining claims.

       IT IS SO ORDERED.

       DATED this 18th day of October, 2018.


                                                  /s/ Michael H. Simon
                                                  Michael H. Simon
                                                  United States District Judge




PAGE 3 – ORDER
